OPINION — AG — (1) SHOULD THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION ISSUE BONDS TO REFUND OUTSTANDING 1954 PARK IMPROVEMENT BONDS, THE SAME COULD NOT BE PURCHASED BY THE STATE TREASURER UNDER 62 O.S. 1961 541 [62-541], NOR COULD THEY BE PURCHASED BY THE COMMISSIONERS OF THE LAND OFFICE UNDER 64 O.S. 1961 54 [64-54] (2) SHOULD THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION ISSUE BONDS TO REFUND OUTSTANDING 1954 PARK IMPROVEMENT BONDS, ANY SURPLUS OR RESERVE FUND BELONGING TO THE STATE INSURANCE FUND, COULD, BY ORDER OF THE COMMISSIONER, WITH THE APPROVAL OF THE BOARD OF MANAGERS, BE INVESTED THEREIN. CITE: 74 O.S. 1961 356.15 [74-356.15], 6 O.S. 1965 Supp., 804 [6-804], 85 O.S. 1961 138 [85-138], 64 O.S. 1961 138 [64-138], ARTICLE XI, SECTION 6, 64 O.S. 1961 51 [64-51], 62 O.S. 1961 541 [62-541] (JAMES FUSON)